F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit

                                                                                  FEB 11 1997
                       UNITED STATES COURT OF APPEALS
                                                                             PATRICK FISHER
                                                                                      Clerk
                                    TENTH CIRCUIT



 LAVERN BERRYHILL,

        Petitioner - Appellant,
 v.                                                           No. 96-6264
                                                       (D.C. No. CIV-95-700-T)
 EDWARD EVANS,                                       (Western District of Oklahoma)

        Respondent - Appellee.


                                          ORDER


Before SEYMOUR, Chief Judge; PORFILIO, and MURPHY, Circuit Judges.



       Appellant has failed to demonstrate the denial of a constitutional right by showing

the issues raised in his appeal are debatable among jurists; that a court could resolve the

issues differently; or that the questions deserve further proceedings. Essentially for the

reasons stated in the recommendation of the magistrate judge contained in the record, the

certificate of appealability is DENIED, and the appeal is DISMISSED. 28 U.S.C. §

2253(c)(2); Lennox v. Evans, 87 F.3d 431 (10th Cir. 1996).

                                           ENTERED FOR THE COURT

                                           John C. Porfilio
                                           Circuit Judge